Title: To Benjamin Franklin from James Logan, 17 December 1749
From: Logan, James
To: Franklin, Benjamin


My Friend
10br [December] 17 [1749]
I Send him his borrowed Praeceptor. I thought to have bought that and Turnbull for my Son who is at home with me and to deliver him Those others that I had wrote for. Desire him to Send me Milton and Hutcheson dis[sertation] of Senses with the last &c. Hutcheson says there are more than 5 Senses and reckons Pain and hunger which goes the last.
To B. Franklin
